Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended, claims 2, 4-11, 13-14, and 17-19 are original, claims 8, 12 and 15 are previously presented, and claim 3 is cancelled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, and 8-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn Jr et al (US 20212/0021026 A1), herein referred to as Glenn. 
Regarding claim 1, Glenn teaches a method for forming an object, the method comprising: providing semi-solid strands of a meltable material [0086] having a diameter of between about 0.3 and about 2 millimeters (Glenn teaches an average diameter less than about 150 micrometer [0022]. MPEP 2131.03 states a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). The 150 micrometer is close enough to about 0.3 mm); forming a non-woven mat comprising the strands of meltable material [0090]; and forming discrete units of the non-woven mat, wherein the discrete units comprise strands of meltable material and a locally densified surface portion [0139]. 
Regarding claim 2, Glenn teaches discrete units comprise a locally densified outer surface shell [0076]. 
Regarding claim 4, Glenn teaches comprising curing the semi-solid strands [0051, 0087, 0017]
Regarding claims 5-6 and 11, Glenn teaches the strands comprise particles embedded in meltable material [0066, 0089]; wherein the particles comprise: starches [0014], gums [0064]. 
Regarding claim 8, Glenn teaches the semi-solid meltable strand comprise a material selected from the group consisting of: metals [0014], hydrocarbon based meltable resins such as: polyethylene [0059], polypropylene [0050].
Regarding claim 9, Glenn teaches wherein the meltable material is water soluble [0059].
Regarding claim 10, Glen teaches wherein portions of the strands are fused to each other [0087].
Regarding claim 12, Glenn does not explicitly teach the filler material has a D50 from about .01 microns to about 200 microns. However, Glenn uses the same filler ingredients as Applicant and, thus, Glenn  and Applicant’s filler material have similar properties. Therefore, the claimed physical properties implicitly would have been achieved by the filler materials as claimed and rendered obvious (MPEP 2112.01(I,II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claims 13-14, Glenn teaches the strands comprise at least one benefit agent encapsulated in a polymeric shell [0019, 0082].
Regarding claim 15, Glenn teaches the benefit agent is selected from the group consisting of: perfumes, pro-perfumes, builders, heavy metal ion sequestrants, surfactants, fabric softeners, antistatic agents, silicones (e.g., silicone oils, cationic silicones, silicone gums, high refractive silicones, and silicone resins), colorants, pigments, aversive agents such as bittering agents, enzymes, coenzymes, enzyme stabilizers, plant derivatives, plant extracts, botanicals, botanical extracts, anti-dandruff agents, antifoaming agents, oral care actives, personal health care actives, vitamins, anti-bacterial agents, anti-microbial agents, antifungal agents, their derivatives, and mixtures thereof (claim 8).
Regarding claim 16, Glenn teaches the strands contain at least one aversive agent and at least one benefit agent selected from the group consisting of: builder [0068], surfactant [00070], fabric softener [0065]. 
Regarding claims 17-19, Glenn does not explicitly teach the filler material has a D50 from about .01 microns to about 200 microns. However, Glenn uses the same filler ingredients as Applicant and, thus, Glenn and Applicant’s filler material have similar properties. Therefore, the claimed physical properties implicitly would have been achieved by the filler materials as claimed and rendered obvious (MPEP 2112.01(I,II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions. 

Claim(s) 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn Jr et al (US 20212/0021026 A1), herein referred to as Glenn, and in view of Sivik et al (US 2012/0048769 A1). 
Regarding claim 7, Glenn does not explicitly teach the step of locally densifying a portion of the surface of the discrete units by applying a compressive force to that portion of the discrete units’ surface. However, analogous nowoven web art, Sivik teaches the step of locally densifying a portion of the surface of the discrete units by applying a compressive force to that portion of the discrete units’ surface [0405]. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applying a compressive force to that portion of the discrete units’ surface, as taught by Sivik into the method taught by Glenn since it is conventionally well known in the art. 

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the newly cited reference Glenn Jr et al (US 20212/0021026 A1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gerard et al (US 2017/0369618 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743